Name: Commission Regulation (EC) No 2431/98 of 11 November 1998 amending Regulation (EC) No 2211/94 laying down detailed rules for the implementation of Council Regulation (EEC) No 3759/92 as regards the notification of the prices of imported fishery products
 Type: Regulation
 Subject Matter: information and information processing;  economic geography;  fisheries;  prices
 Date Published: nan

 Avis juridique important|31998R2431Commission Regulation (EC) No 2431/98 of 11 November 1998 amending Regulation (EC) No 2211/94 laying down detailed rules for the implementation of Council Regulation (EEC) No 3759/92 as regards the notification of the prices of imported fishery products Official Journal L 302 , 12/11/1998 P. 0013 - 0021COMMISSION REGULATION (EC) No 2431/98 of 11 November 1998 amending Regulation (EC) No 2211/94 laying down detailed rules for the implementation of Council Regulation (EEC) No 3759/92 as regards the notification of the prices of imported fishery productsTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 3759/92 of 17 December 1992 on the common organisation of the market in fishery and aquaculture products (1), as last amended by Regulation (EC) No 3318/94 (2), and in particular Articles 22 and 23 thereof,Whereas the arrangements for rapid and reliable transmission of the data needed to monitor the reference prices must be laid down;Whereas the list of representative markets and ports where imports are recorded must be updated to take better account of the actual import volumes;Whereas the data sent by fax to the Commission are generated electronically; whereas the national administrations responsible for collecting and transmitting these computerised data have the technology to send them by electronic mail; whereas, therefore, this form of transmission should be definitively introduced and the message format should be defined; whereas Commission Regulation (EC) No 2211/94 (3) should be amended to this end;Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fishery Products,HAS ADOPTED THIS REGULATION:Article 1 Regulation (EC) No 2211/94 is hereby amended as follows:1. Article 2(1) is replaced by the following:'1. The Member States shall notify to the Commission the free-at-frontier prices of those goods listed in Annexes I, II, III, IV and V to Regulation (EEC) No 3759/92 for which a reference price is fixed and which are released into free circulation. This information shall be broken down by species and product, category and commercial presentation, as well as by day of presentation of the import declaration.`;2. Article 2(4) is replaced by the following:'4. The notification shall be sent before the 25th day of each month or the first working day thereafter for goods released into free circulation between the first and the 15th day of the month, and the 10th day of the following month or the first working day thereafter for goods released into free circulation between the 16th and the last day of the month. The notification shall be sent to the Commission by electronic mail in the form indicated in Annex II.`;3. the Annex is replaced by the Annex to this Regulation.Article 2 This Regulation shall enter into force on 1 January 1999.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 11 November 1998.For the CommissionEmma BONINOMember of the Commission(1) OJ L 388, 31. 12. 1992, p. 1.(2) OJ L 350, 31. 12. 1994, p. 15.(3) OJ L 238, 13. 9. 1994, p. 1.ANNEX 'ANNEX I>TABLE>ANNEX II1. Data format>TABLE>2. Message formatThe file is a text file made up of four separate records:- each item of data is separated from the following item by a semi-colon,- each message line is followed by a carriage return.It looks as follows:2211C(3)DDMMYYYYDDMMYYYY; N(3); N(3); C(3); C(12); C(3); C(3); C(3); C(3); N(15.4); C(3); N(15.4)DDMMYYYY; N(3); N(3); C(3); C(12); C(3); C(3); C(3); C(3); N(15.4); C(3); N(15.4)DDMMYYYY; N(3); N(3); C(3); C(12); C(3); C(3); C(3); C(3); N(15.4); C(3); N(15.4). . . . . .3. Codes>TABLE>>TABLE>>TABLE>>TABLE>>TABLE>>TABLE>>TABLE>